Case 2:17-cv-04140-DWL Document 135-11 Filed 05/15/19 Page 1 of 11




                      EXHIBIT I
                 Case 2:17-cv-04140-DWL Document 135-11 Filed 05/15/19 Page 2 of 11




                                                   91-521/1221
   DEPOSIT RECORD COPY

     WILENCHIK & BARTNESS PC
                      2810 N 3RD ST.
                  PHOENIX, AZ. 85004-1011

    NORTHERN TRUS T, NA


~ Northern Trust


            DATE~~~~~--,,~~~~-
                                                   /
            oEPos/Ts ·\fAY NOI Bl; AVAJl ABLE FOR "'MEOlA r E WJTlfDRAWAL

                                               DOLLARS         CENIS
            CURRENCY
            COIN
            CHECKS !7sT OACHSO/'AAATELY
                              Redacted


            3




            8



        jQ

        11

        12




        14

        15

       16

       17

       18

       19

       20

       21

      22

      23

      24                          (------~-
      25

      26

      2.7

      28




                Checks and other items are received for deposjt
                subject to the provisions of the Uniform Commercial
                Code or any applicable collection agreement.




                                                                                      WB000001
              Case 2:17-cv-04140-DWL Document 135-11 Filed 05/15/19 Page 3 of 11




                                                  91-521/1221
    DEPOSIT RECORD COPY

     WILENCHIK & BARTNESS PC
                  2810 N 3RD ST.
               PHOENIX, AZ 85004-1011

    NORTHERN TRUST, NA


(Ii Northern Thist

           DEPOSITS MAY NOT BE AVA/LAB f FOR IMMEDIA1E WJ'rHDff/.WAl

                                                DOLLARS        CENTS
           CURRENCY
           COIN
           CHECKS         LISTEACH SEPARATELi




            Redacted
       ~~.....J
              ,.
                                                                       I
                     fr     , £                      ·,;;,.,   .   (




      24

      25

      26

      27

      28

      TOTAL FROM OTHER SIDE
      OR ATTACHED LIST




             Chedcs and other items are received for deposit
             subject to the provisions of the Uniform Commercial
             Code or any applicable collection agreement.




                                                                                   WB000002
                  Case 2:17-cv-04140-DWL Document 135-11 Filed 05/15/19 Page 4 of 11



                 -----
WILSON .:)NE:-




                                                                                       WB000003
                                                                                                                                                                                                                                                                                                                       ~
Case 2:17-cv-04140-DWL Document 135-11 Filed 05/15/19 Page 5 of 11                                                                                                                                                                                                                                                     0
                                                                                                                                                                                                                                                                                                                       0
                                                                                                                                                                                                                                                                                                                       0
                                                                                                                                                                                                                                                                                                                       0
                                                                                                                                                                                                                                                                                                                       0
                                                                                                                                                                                                                                                                                                                       co
                                                                                                                                                                                                                                                                                                                       s




                                                                                                                                                         ~--~ ~ ··--~ ~--. -- ~                                                                        ·   -- -
                                 Ul
                                 ~·
                                 Lill
                                 u                                                                                                                                         I I I I I I I I 1\
        I-     >
               ~
                         I~                                                                                                                                                                                                                            \
                                                                                                                                                                                                                                                        \
                                                                                                                                                                                                                                                                                                    91-521 /1221

        (I)
        ::>    ~     '

                                                                                                                                                                                                                                                                    ....
                                                                                                                                                                                                                                                                                                TOTALD
  >-    a:: ~                                                                                                                                                                                                                                                                                   ITEMS




                    ·1r
• Q,    I- u   I-
~o                                                                                                                                                                                                                                                                                    PLEASE BE SURE ALL ITEMS
                                                                                                                                                                                                                                                                     ~
~~
                                                                                                                                                                                                                                                                                      ARE PROPERLY ENDORSED.

• a;
~o
:w0
        a::
        w z
           ~
        :::c
        z;
        1-lr
        a::
            ,- --....._'
            is,              -
                                           (.)
                                           z
                                           UJ
                                           a:O
                                           a: (.)
                                                   I~                                                                                                                                                                                                                                 DEPOSITS MAY NOT BE AVAILA9t.E
                                                                                                                                                                                                                                                                                        FOR IMMEDJATE WITHDRAWAL




                                                                                                                                                                                                                                                                                                            ~
               0
I a:           !                           :::,
I!:
'U)
10
        0
        z i:
                         w
                                           u                                                                                                    ....     "'        "'
                                                                                                                                                                                0
                                                                                                                                                                                r                          ~        ;!       :!:              :::                                      'I                   ~
lfti0   ~)               ~
                         Q
                                                                                WILENCHIK & BARTNESS
                                                                              ARIZONA FLSE TRUST ACCOUNT
                                                                                2810 NORTH THIRD STREET
                                                                                    PHOENIX AZ. 85004
                                                                                                                                                                                         'O
                                                                                                                                                                                         Q)
                                                                                                                                                                                         t3
                                                                                                                                                                                         "'
                                                                                                                                                                                         'O
                                                                                                                                                                                         Q)
                                                                                                                                                                                         DC

                                        C. I rte. i.;~. -\N U U 11 l lt<. 111 M't "'.R' I   ~rruvro r, ,.:   Ill ~ll .... 11 "L!HIE1.. I   ru   fill 1•i,:nv1 ... tON',   ()I   Tl Jr llNI I O RM (f,',I MH·U I \ L UJDt UR .'\N i .,l'i'L IC.\111 I , 01 t I ~ TIO:>. .\GIB fMfN I
                                                                                                                                                                                                                                                                             LO
Case 2:17-cv-04140-DWL Document 135-11 Filed 05/15/19 Page 6 of 11                                                                                                                                                                                                           0
                                                                                                                                                                                                                                                                             0
                                                                                                                                                                                                                                                                             0
                                                                                                                                                                                                                                                                             0
                                                                                                                                                                                                                                                                             0
                                                                                                                                                                                                                                                                             co
                                                                                                                                                                                                                                                                             s




                                           I!!
                                           zw
                                           ~
                                           CJ)



                                   +1j
                                           <C

         ~      .z
                >         .           ..   -I
                                                                                                                                                                                                                                                 91 -521/1221
         1/)
         ::,    ...
                <(         '· ,.           0
                                           -

  >      ~     .2l             ~-.
,o
• Q.




         ~~r
                                                                                                                                                                                                                                             TOTA L D




                                                                                                                                                                                                                     •/'/.- ."i .v<-
I (J
                                                 >-                                                                                                                                                                                          ITEMS
;c      a::    ~                                 (.)
' a:
·O
 (J
'W
; a:
        w
        J: !/!
       . I-
        a:: 0
               ~
               !x
                      ......
                                                 Zlz
                                                 w 0-
                                                 a:
                                                 a: (.)
                                                                                                                                                                                                                                   PLEJ;ISE BE SURE ALL ITEMS
                                                                                                                                                                                                                                   ARE PROPERLY ENDORSED.
                                                                                                                                                                                                                                  fJEPOSJTS MAY NOT 8 E AVAILABLE
                                                                                                                                                                                                                                     FOR JMMEDIA TE W/T/-JDl'fAWAl


        0 !                                      ::::,
 !:
 (/)    z      i=                                0
 0                             w                                                                                                                                                                      $ I                       , ., /      ,,      · · ,1-          ·') I
 Q.
 w     ¥"~                     !;;:
 0                             C
                                                                     WILENCHIK & BARTNESS                                             ',.
                                                                    ARIZONA FLSE TRUST ACCOUNT
                                                                      2810 NORTH THIRD STREET
                                                                          PHOENIX AZ 85004

                                                                                                                                             u
                                                                                                                                              "' "O
                                                                                                                                             "O   Q)
                                                                                                                                             Q)
                                                                                                                                             D:'.


                                           <l 'lc,,A'r, Ol >il"k ICL<o, •SS> Wll \,u IOR ['!Pll"l SCHIii r '" TI it l"<O\'tWON> U I J<II UNIH,>M l.O 'l",S<.tA[ • <li 'l   UR,\"   ,\t' l"tl• , ><11 ,·,)Ill( rt"N   :'L" """
                  Case 2:17-cv-04140-DWL Document 135-11 Filed 05/15/19 Page 7 of 11

5/1 4/2019                                     WILENCHIK & BARTNESS, PC
11 :50 AM




Cl ie.Selection
                                                   ----------
                                                  AIR Transaction Listing


                                                     Selection Criteria

                               Include: WYOTECH/WELLS FARGO
                                                                                   Page




AIR. Classification            Open


'B' fo r Billed . 'P' for Posted.

ID            Type                  Client
         Date Invoice #             Check Number                                            Total




43250        PAY         B WYOTECH/WELLS FARGO                                         (2 5000.00)   ~
  8/3 1/2018 G:142801
             Payment - thank you




                                                                                          WB000007
               Case 2:17-cv-04140-DWL Document 135-11 Filed 05/15/19 Page 8 of 11

5/14/2019                          WILENCHIK & BARTNESS, PC
11 :50AM                              AIR Transaction Listing                   Page         2

ID          Type          Client
- ---  Date Invoice #     Check Number                                                   Total
45091       PAY        B WYOTECH/WELLS FARGO                                        (20737.50)
  2/28/2019 G:143815
            Payment from account
            Funds Account :WYOTECH .


                                   Redacted
45342         PAY        B WYOTECH/WELLS FARGO                                       (6149 .17)
  3/31 /20 19 G:143979
              Payment from account
              Funds Account :WYOTECH .




Grand Tota l
                                             Redacted




                                                                                       WB000008
                  Case 2:17-cv-04140-DWL Document 135-11 Filed 05/15/19 Page 9 of 11

5/14/2019                                      WILENCHIK & BARTNESS , PC
11:46 AM                                         Funds Transaction Listing         Page         1


                                                     Selection Criteria

Clie.Selection                 Include: DANZIK/ADV CWT
Fnds .Classification           Open


'B' for Billed . 'P' for Posted .

ID           Type                   Client
  Date/Chk # Invoice#               Account Name                                            Total




1448        PAYT        B DANZIK/ADV CWT                                               100000. 00 a.
 12/15/2017 G:141338      DANZIK
            Payment to account

1455        PAYT        B DANZIK/ADV CWT                                               100000.00,-
  1/22/2018 G:141627      DANZIK
            Pa ment to account




                                                                                          WB000009
                Case 2:17-cv-04140-DWL Document 135-11 Filed 05/15/19 Page 10 of 11

5/14/2019                                                     WILENCHIK & BARTNESS , PC
11 :46 AM                                                       Funds Transaction Listing      Page       2

ID             Type           Client
  Date/Chk #   Invoice#      '-A=-cc.:;_;oc.;:;u=n.:..._tNc...:..a=m.:...:..e=-------------<        Total
1543           PAYT        B DANZIK/ADV CWT                                                     100000 ..00 -
   6/22/2018   G :1 42360     DANZIK
               Payment to account

1554         PAYF       B DANZIK/ADV CWT                                                        (36168.56)
   7/9/20 18 G :142360     DANZIK
             Payment from account

1567         PAYF       B DANZIK/ADVCWT                                                         (53067.56)
  8/31 /2018 G:142699      DANZIK
             Payment from account

1614        PAYF       B DANZlK/ADV CWT                                                         (18756.28)
 11/30/2018 G:143204      DANZIK
            Payment from account

1659        PAYF       B DANZIK/ADV CWT                                                          (7090.47)
  2/28/2019 G:143816      DANZIK
            Payment from account

1667        PAYF       B DANZIK/ADV CWT                                                            (788 .80)
  3/31/2019 G:143977      DANZIK
            Payment from account


Grand Total
  Payment From Account                                                                         (263496.02)
  Payment To Account                                                                            421800 .00
  W ithdrawal                                                                                   (12623 .73)




                                                                                                    WB000010
                 Case 2:17-cv-04140-DWL Document 135-11 Filed 05/15/19 Page 11 of 11

5/14/2019                                              WILENCHIK & BARTNESS , PC
11 :47 AM                                                Funds Transaction Listing                                                         Page          1


                                                                 Selection Criteria

Clie.Selection                  Inclu de: WYOTECH/WELLS FARGO
Fnds.C lassification            Open


'B' for B illed. 'P' for Posted .

ID              Type           Client
  Date/Chk #    Invoice#      '-'A;. : . cc.: . . :oc.. : u:. c. ;n. :. . t'--'N=
                                                                               am'-'-'...::.e_ __ _ _ __ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _T.;....;o;..;;.ta=I
1584            PAYT        B WYOTECH/WE LLS FARGO                                                                                   100000.00
   9/17/2018    G :142973      WYOTECH
                Payment to account

1631        PAYT        B WYOTECH/WELLS FARGO                                                                                                100000.00
  1/14/2019 G:143815      WYOTECH
            Payment to account

1658        PAYF       B WYOTECH/WELLS FARGO                                                                                                 (20737.50)
  2/28/2019 G:143815      WYOTECH
            Payment from account

1665         PAYF       B WYOTECH/WELLS FARGO                                                                                                  (6149.17)
  3/ 31/2019 G :143979     WYOTECH
             Payment from account

1666        WITH        8 WYOTECH/WELLS FARGO                                                                                                  (3400 .00)
  3/31/2019 G:143979       WYOTECH
            Withdrawal from account - Payment applied to I EC


Grand Total
  Payment From Account                                                                                                                       (26886.67)
  Payment To Account                                                                                                                         200000.00
  W ithdrawal                                                                                                                                 (3400.00)




                                                                                                                                                  WB000011
